Citation Nr: 1453040	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder, to include myocardial infarction, claimed as due to herbicides exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that further assistance in developing evidence pertinent to the claim of service connection for a heart disability is warranted.  

The Veteran has coronary artery disease status post angioplasty and coronary artery bypass graft.  Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)) if he is shown to have been exposed to herbicides/Agent Orange in service, his ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam. 

The Veteran's service in Vietnam during the Vietnam era has not been established.  His DD 214 reflects that he served aboard the USS William H. Standley DLG 32, his related civilian occupation was radio operator and his awards and decorations include a National Defense Service Medical, Vietnam Service Medal with 4 bronze stars, Armed Forces Expedition Medal (Korea) and Vietnam Campaign Medal (W/Device).  The Veteran's personnel records show that he performed as radarman and "tracker - operator of ALQ/91".  He claims that he was transported by helicopter and/or boat to Da Nang Vietnam for three days of training on secret electronic countermeasures (ECM) equipment.  

The Joint Services Records Research Center (JSRRC) has indicated that the history and deck logs of the USS William H. Standley do not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  Given the Veteran's recollection of being flown by helicopter from the USS William H. Standley to Vietnam, it is asserted that additional development be undertaken pertaining to the issue of whether the Veteran set foot in Vietnam.  The Veteran's representative has requested that the air-operations logs of the USS William H. Standley be searched for passenger manifests.  The Board finds that it is reasonable to further assist the Veteran in the aforementioned regard.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to submit detailed information regarding the approximate dates and locations of his time on land in Vietnam.

2.  Thereafter, the AOJ should providing the detailed information obtained from the Veteran and his service personnel records to the Navy Historical Records Center and National Archives and/or any other appropriate facility and request the air-operations logs and passenger manifests for each aircraft that flew to or from the USS William H. Standley during the periods identified by the Veteran.  Any and all requests for information and responses in this regard should be associated with the claims folder.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

